ORDER

PROST, Circuit Judge.
We consider whether Tyrone T. McRae’s appeal should be transferred to the United States Court of Appeals for the Third Circuit.
It appears that McRae’s case before the United States District Court for the District of New Jersey, 03-CV-05382, was a trademark case. This court’s jurisdiction lies, inter alia, with cases arising under the patent laws. 28 USC § 1295(a)(1). Further, we have been informed that the appeal was also directed to the Third Circuit and it has been docketed in that court. *845Nonetheless, in an abundance of caution we transfer.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The appeal is transferred to the Third Circuit pursuant to 28 USC § 1631.
(2) Each side shall bear its own costs.